MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   Jul 31 2018, 8:21 am

regarded as precedent or cited before any                                      CLERK
                                                                         Indiana Supreme Court
court except for the purpose of establishing                                Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Nicole A. Zelin                                           Julie A. Camden
Pritzke & Davis, LLP                                      Camden & Meridew, P.C.
Greenfield, Indiana                                       Fishers, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In re The Matter of                                       July 31, 2018
D.G. (Minor Child):                                       Court of Appeals Case No.
                                                          18A-JC-156
J.E. (Mother),                                            Appeal from the Hancock Circuit
                                                          Court
Appellant-Respondent,
                                                          The Honorable Richard D. Culver,
       v.                                                 Judge
N.G. (Father),                                            The Honorable R. Scott Sirk,
                                                          Court Commissioner
Appellee-Respondent,
                                                          Trial Court Cause No.
and                                                       30C01-1609-JC-338

The Indiana Department of
Child Services,
Appellee-Petitioner.



Robb, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018                     Page 1 of 25
                                Case Summary and Issues
[1]   J.E. appeals the juvenile court’s custody determination which provided for joint

      physical and legal custody of her son, D.G. (“Child”). J.E. raises four issues for

      our review, which we restate as 1) whether sufficient evidence supported a

      modification of custody, 2) whether the juvenile court abused its discretion

      when it excluded J.E.’s proffered evidence, 3) whether the juvenile court was

      the appropriate forum for the custody determination, and 4) whether the

      juvenile court abused its discretion when it denied J.E.’s motion to correct error

      seeking a child support arrearage order. Concluding that the juvenile court did

      not abuse its discretion when it ordered that the parties exercise joint custody of

      Child, any error in the exclusion of J.E.’s evidence was harmless, the juvenile

      court was the appropriate court to render the custody determination, and that,

      even if J.E. had not waived her claim, the juvenile court did not abuse its

      discretion in denying J.E.’s Motion to Correct Error, we affirm.



                             Facts and Procedural History
[2]   Child was born in June of 2011 to J.E. and N.G. (“Father”), who continued to

      cohabitate until approximately eighteen months after Child’s birth. Between

      approximately January of 2013 and November 9, 2014, Father had contact with

      Child on a weekly basis. In February of 2015, Father, who resided in Marion

      County, filed a petition in Marion Circuit Court (“the paternity court”) to

      establish paternity and a child support order (“the paternity case”). On May 11,

      2015, the paternity court issued its order establishing paternity, granting sole

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 2 of 25
      physical custody to J.E., and ordering Father to pay $161.00 per week for

      Child’s support. The paternity court did not issue any order regarding

      parenting time. Thereafter, Father saw Child approximately once each month.

      In July of 2016, Father moved to establish parenting time and for a

      modification of the child support order.


[3]   On September 23, 2016, J.E., who was living in Hancock County with Child,

      was arrested for possession of marijuana, Xanax, Suboxone, and paraphernalia.

      J.E. was also charged with neglect of a dependent for leaving Child without a

      caregiver. The Indiana Department of Child Services (“DCS”) filed a verified

      petition in the Hancock Circuit Court (“the juvenile court”) alleging that Child

      was a Child in Need of Services (“the CHINS case”) based upon the fact that

      J.E. had been arrested and was incarcerated. Child was removed from J.E.’s

      care and placed with his maternal grandparents.


[4]   On September 28, 2016, Father moved for custody of Child in the paternity

      case. On October 5, 2016, J.E. and Father appeared in the CHINS case. J.E.

      admitted that she had ongoing substance abuse issues. J.E. and Father

      admitted that Child was a CHINS. The juvenile court adjudicated Child a

      CHINS and placed Child with Father. Child was to be transitioned over the

      course of a month from the maternal grandparents’ home to Father’s home so

      that Child could become acclimated to Father and his home. J.E. was to have

      supervised parenting time with Child. On October 11, 2016, the paternity court

      stayed proceedings on Father’s custody motion in light of the ongoing CHINS

      proceedings. Child was fully transitioned to Father’s home by November 1,

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 3 of 25
      2016. A dispositional hearing in the CHINS case was set for November 2,

      2016.


[5]   A pre-dispositional report prepared for the CHINS case revealed the following

      facts. Both parents were employed at that time. Child, who was healthy and

      appeared to be developing normally, had a strong bond with J.E., Father, and

      his grandparents. Father had participated in Child and Family Team Meetings.

      DCS recommended supervised parenting time, substance abuse assessment,

      random drug screens, and home-based therapy for J.E. DCS recommended

      that Father participate in father engagement services. The DCS’s permanency

      plan was to reunite Child with J.E. Family Case Manager Jessica Clagg

      appeared at the dispositional hearing and reported that Child’s transition to

      Father’s home was going well. The juvenile court adopted the DCS

      recommendation for services for J.E. and Father and continued Child’s

      placement with Father.


[6]   On December 27, 2016, Father moved for custody of Child in the CHINS case

      alleging that J.E. was unable to care for Child, J.E. had a history of denying

      Father parenting time, J.E. had an ongoing criminal case, and that a custody

      modification was in Child’s best interests. DCS progress reports filed with the

      juvenile court on December 29, 2016, and March 3, 2017, indicated that Child

      was doing well in Father’s home, enjoying good physical and psychological

      health. One report noted that “[Child] is currently place[d] with his Father, [],

      as he is able to provide him with a safe, stable home and meet all of his needs.”

      Appellant’s Appendix, Volume II at 65. The report concluded that Child’s

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 4 of 25
      placement with Father helped all of Child’s caregivers to maintain their bond

      with Child and that Child had stability in his school and routine. Both parents

      were engaging in services. DCS added a recommendation that J.E. begin

      intensive outpatient treatment for her substance abuse issues. J.E. had

      exercised her parenting time and had begun having Child for overnight stays in

      her home twice a week.


[7]   On March 15, 2017, the juvenile court held a combined hearing on Father’s

      custody motion and to review matters in the CHINS case. Case Manager

      Clagg testified at the hearing that Child continued to do well in Father’s home

      and that she had no safety concerns. Clagg’s review report was admitted into

      evidence. Clagg was cross-examined by J.E.’s counsel and counsel for DCS.

      Her testimony revealed the following. Child had sustained a black eye on two

      separate occasions resulting from accidents while he was in Father’s care.

      Child went to the emergency room for one of these incidents, and he made a

      second visit to the emergency room when he contracted pneumonia. Father did

      not take Child to the hospital on either occasion. After Child visited the

      emergency room for pneumonia, Father took Child to work with him despite

      the recommendation that Child go home and rest. Father missed follow-up

      appointments for the emergency room visits, and J.E. had taken the lead on

      ensuring that Child had his prescription medication and attended doctor’s

      appointments. J.E. had also taken Child to the dentist because she was

      concerned that Father would not address Child’s dental issues. Father did not

      attend the dental appointments.


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 5 of 25
[8]   At the close of Clagg’s testimony, the juvenile court noted that it was short on

      time and requested that counsel for J.E. and Father summarize what their

      evidence would be. J.E.’s counsel objected to this procedure, and the juvenile

      court noted counsel’s continuing objection. J.E.’s counsel represented that

      J.E.’s proposed evidence would show that


              There have been several issues that have occurred while the
              child’s been in Father’s care. We believe the December 20th– I
              wrote it down here – ER visit when Father didn’t take the child
              to the hospital, following that ER visit there were some issues
              with the prescriptions and the child did not receive the
              prescriptions that he was supposed to receive. When the child
              was returned Mother and Grandmother had to get the child back
              on the prescriptions as the – as the doctor ordered. There was no
              follow up scheduled even despite the doctor’s order that a follow
              up visit be scheduled. Father failed to show up to any of the
              dental appointments. Father failed to schedule any of the follow
              ups with dental care. There was a second ER visit where the
              child was diagnosed with pneumonia in February. Again,
              Mother and Grandmother took the child to the ER, received
              prescriptions and a diagnosis of – of pneumonia and a request for
              a follow up visit. The child was not supposed to stay at home
              and be rested, not go to school. The very next day from the ER
              visit Father picked child up, took child – based on what my client
              was told from Father – finished up his work day, went home with
              the child, did not provide the child with the prescriptions until he
              was asked to do so by DCS. No follow up visit on that ER visit
              was schedule [sic] by Father either. We’ve also had some issues
              with schooling. The child’s come home with behavior charts that
              have to be signed and initialed and more than a month’s worth
              weren’t signed or initialed by Father. Mother and Grandmother
              had to get that (inaudible) and get it signed. There was also a
              family project with school that had – Father had two months to
              complete and it didn’t get completed. Mother had to go to the

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 6 of 25
               school and get the prop, get the assignment and get it completed
               before school. These are all incidents Father has been warned
               about or – or asked to change his behavior on by Mother and by
               Grandmother. Grandmother, [], is here to testify on Mother’s
               behalf and to verified [sic] the allegations we’ve made in the
               summary. [Grandfather], the father of [J.E.], is also here to
               testify in her regard.


       Transcript, Volume II at 108-09. The juvenile court recommended that the

       parties work together to ensure Child’s well-being. The juvenile court took

       Father’s modification request under advisement and set the case for a

       Permanency Hearing on September 6, 2017.


[9]    By May of 2017, J.E. had made substantial progress in her case plan by

       completing her substance abuse treatment. DCS reported that her reunification

       risk level was low, and the juvenile court approved a trial home visit for Child

       in J.E.’s home. Under this arrangement, Child would reside principally with

       J.E., with Father exercising parenting time. DCS worked with J.E. and Father

       to establish a parenting time schedule, but J.E. and Father were unable to reach

       an agreement.


[10]   After the trial home visit began, Father believed that J.E. was restricting his

       parenting time. On June 5, 2017, Father filed an emergency motion to modify

       custody seeking to exercise equal parenting time of Child with J.E. A DCS

       progress report filed the same day indicated that Child did well on the trial

       home visit with J.E. The report noted that both parents were compliant with

       their services, J.E. was sober, and Father was a “great provider. He


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 7 of 25
       demonstrates this by consistently having stable employment to meeting [sic]

       [Child’s] needs. Father is a loving Father. He demonstrates this by fighting

       hard to be able to maintain in [Child’s] life.” Appellant’s App., Vol. II at 107.

       DCS recommended that Father speak with a therapist to help him connect with

       Child and that Father have home-based therapy to help him with his feelings of

       disconnection to Child. J.E. was admonished that she should not interfere with

       Father’s parenting time. On June 23, 2017, DCS reported that J.E. had tested

       positive for methamphetamine. J.E. was directed to increase her contacts with

       her outpatient treatment providers to three times a week due to the positive

       drug screen.


[11]   On June 28, 2017, the juvenile court held a hearing on Father’s motions for

       custody. The trial court indicated that it wished to hear evidence only as to

       events that had occurred since the date of the last hearing, March 15, 2017.

       Case Manager Clagg’s report was admitted into evidence. She testified at the

       hearing that two unsubstantiated reports had been made on Father to Child

       Protective Services. As a follow up to these reports, Clagg had interviewed

       Child, who she felt had been coached to say that he did not wish to spend time

       with Father. Father was compliant with all of his services. J.E. had missed two

       group substance abuse treatment sessions and screens, claiming she had not

       been informed they were required when, in fact, she had been so informed.

       Clagg noted that Child had come out of his shell during the trial home visit with

       J.E., and Clagg did not feel that there was any reason for either Father or J.E.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 8 of 25
       to exercise more parenting time than the other. J.E. and Father both presented

       testimony at the hearing.


[12]   On July 1, 2017, the juvenile court entered an order which directed Father and

       J.E. to exercise equal parenting time but did not alter Child’s custody. On

       August 25, 2017, DCS moved the juvenile court for a permanency hearing and

       determination of custody. A permanency report revealed that J.E. had

       completed her substance abuse services and had been successfully discharged

       from home-based therapy. Father had completed his father engagement

       services and home-based therapy. Both parents had attended the August 15,

       2017, Team Meeting. DCS, J.E., and Father were all in agreement that the

       CHINS case could be closed.


[13]   A permanency hearing and custody determination hearing was held on

       September 6, 2017, at which DCS reported that Child was thriving under the

       equal parenting time arrangement. DCS had no safety concerns with either

       parent. DCS recommended that the juvenile court enter an order on custody

       that allowed for each parent to exercise equal parenting time. J.E. testified at

       the hearing and objected to joint custody of Child based upon her belief that

       Child spent too much time commuting to and from school in Hancock County

       while he was at Father’s home in Marion County. Child, who was not then

       enrolled in school, did not have any absences or tardies from school when he

       did attend. Father planned to move to Hancock County and requested equal

       parenting time with J.E.



       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 9 of 25
[14]   In its September 22, 2017, Order on Permanency and Determination of

       Custody, the juvenile court found that parents had substantially complied with

       its provisional order and that Child had thrived under both parents’ care. The

       trial court found that “[Child] needs both of his parents, and the parenting time

       arrangement provides the best opportunity for both parents to be a significant

       support in [Child’s] life.” Appellant’s App., Vol. II at 141. The juvenile court

       found as follows:


               14. There has been a change of circumstances so substantial and
               continuing as to make the terms of the aforesaid custody,
               parenting time and support orders unreasonable.


               15. There has been a substantial change in one or more of the
               factors which the Court may consider under Indiana Code § 31-
               17-2-8 for purposes of modifying custody.


               16. That the best interests of [Child] is substantially and
               significantly served by modifying the custody, parenting time,
               and support orders entered by the [paternity court] and granting
               [J.E.] and [F]ather joint physical and legal custody of child.


       Appellant’s App., Vol. II at 142. The juvenile court entered a child support

       order which did not address any arrearage owed by Father under the previous

       support order entered by the paternity court. The juvenile court further found

       that the conditions necessitating the CHINS case had been resolved and

       dismissed the CHINS case.


[15]   Both parties subsequently filed motions pertaining to the juvenile court’s child

       support order. In her October 6, 2017, Motion to Correct Error, J.E. alleged

       that the juvenile court should have included in its September 22, 2017, child
       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 10 of 25
       support order the child support arrearage owed by Father, which she alleged to

       be $8,694.00. Appellant’s App., Vol. II at 150. After a December 20, 2017,

       hearing on both parties’ motions, the juvenile court declined to alter its

       September 22, 2017, child support order and deferred any further litigation of

       child support issues to the paternity court. J.E. now appeals the juvenile court’s

       custody determination and its child support order. 1



                                   Discussion and Decision
                                    I. Custody Determination
                                         A. Standard of Review
[16]   J.E. first challenges the evidence supporting the juvenile court’s determination

       that a substantial change in circumstances justifying a custody modification had

       occurred. “A trial court’s custody determination is afforded considerable

       deference on appeal as it is the trial court that sees the parties, observes their

       conduct and demeanor, and hears their testimony.” Robertson v. Robertson, 60

       N.E.3d 1085, 1090-91 (Ind. Ct. App. 2016). On review, we do not reweigh the

       evidence, rejudge the credibility of witnesses, or substitute our judgment for that

       of the trial court. Id. Reversal of the trial court’s custody determination is




       1
        Although DCS was a party in the proceedings below, it filed a Notice of Intent Not to File Brief of Appellee
       and does not participate in this appeal.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018                   Page 11 of 25
       merited only if it is clearly against the logic and effect of the facts and

       circumstances or the reasonable inferences drawn therefrom. Id.


                                   B. Sufficiency of the Evidence
[17]   Indiana Code section 31-17-2-21(a) provides that the trial court may modify a

       child custody order when: “(1) the modification is in the best interests of the

       child; and (2) there is a substantial change in one (1) or more of the factors that

       the court may consider under section 8 and, if applicable, section 8.5 of this

       chapter.”2 The trial court is required to consider the factors of section 8, which

       include the relationship the child has with his or her parents, siblings, and

       others, the child’s adjustment to home, school, and community, and the mental

       and physical health of all involved. Ind. Code § 31-17-2-8(1)-(8).


[18]   Here, Father, J.E., and Child lived together until Child was approximately

       eighteen months old. Thereafter, J.E. was originally granted primary physical

       custody of Child in the paternity case. Father continued to have contact with

       Child, although on a much less frequent basis. On September 23, 2016, J.E.

       was arrested for drug possession and charged with neglect of a dependent,

       resulting in Child being removed from her care, a CHINS case being opened,

       and Child’s eventual placement with Father.




       2
         The juvenile court cited the custody modification statute applicable to dissolution proceedings rather than
       Indiana Code section 31-14-13-2 which applies to custody modifications within paternity proceedings. The
       statutes are substantially the same. For consistency’s sake, we cite the statute cited by the juvenile court.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018                     Page 12 of 25
[19]   During the pendency of the CHINS case, Child thrived during his placement in

       Father’s care. Father had significant parenting time with Child and was able to

       form a strong bond with Child. Father addressed deficiencies in his parenting

       and his connection with Child through the father engagement services and

       home-based therapy provided him in the CHINS case. Child continued to

       thrive after the juvenile court entered its July 1, 2017, order directing Father

       and J.E. to exercise equal parenting time. By the time of the permanency and

       custody hearing on September 6, 2017, DCS recommended that the juvenile

       court enter a permanent order granting joint custody of Child to the parties. In

       light of this evidence, the juvenile court reasonably concluded that it was in

       Child’s best interests that J.E. and Father exercise joint custody because a

       substantial and positive change in Child’s relationship with Father had occurred

       through Father’s increased involvement in Child’s life and through Child’s

       inclusion in Father’s home.


[20]   J.E. argues that the juvenile court abused its discretion when modifying custody

       because it did not specify which statutory factors it found had substantially

       changed that merited a modification of custody. See Brief of Appellant at 13-14.

       However, we agree with Father that the juvenile court was not required to

       make any such findings. See Appellee’s Brief at 10. When neither party

       requests special findings of fact and conclusions of law, the trial court is not

       required to make special findings regarding which of the factors listed in

       Indiana Code section 31-17-2-8 it relied upon in modifying custody. Kanach v.

       Rogers, 742 N.E.2d 987, 989 (Ind. Ct. App. 2001). All that is required is that the


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 13 of 25
       trial court consider the statutory factors before concluding that a substantial

       change has occurred. Id. Here, neither party requested special findings of fact,

       and the juvenile court’s order included a general finding that a substantial

       change in one or more of the statutory factors had occurred. Appellant’s App.,

       Vol. II at 142.


[21]   J.E. also draws our attention to what she considers to be deficiencies in Father’s

       parenting as well as to her own positive qualities as a mother. These arguments

       are unpersuasive given that, pursuant to our standard of review, we do not

       reweigh the evidence or substitute our own judgment for the juvenile court’s.

       See Robertson, 60 N.E.3d at 1090. Lastly, we find no support in the record for

       J.E.’s contention that the trial court impermissibly punished her for interfering

       with Father’s parenting time by modifying custody in this matter. See Br. of

       Appellant at 14. Finding that the juvenile court did not abuse its discretion and

       that its custody modification determination was supported by the evidence, we

       affirm.


                                    II. Summary Proceeding
[22]   J.E. next contends that the trial court erred when it directed the parties to

       present a summary of their evidence through counsel at the March 15, 2017,

       CHINS and custody hearing in lieu of additional live testimony of witnesses.


                                        A. Standard of Review
[23]   J.E. does not favor us with a standard of review in this section of her argument.

       Br. of Appellant at 15-17. However, we note that, as a general matter, the

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 14 of 25
       admission or exclusion of evidence is within the sound discretion of the trial

       court, and we will reverse a trial court’s evidentiary ruling only upon an abuse

       of that discretion. In re Des.B., 2 N.E.3d 828, 834 (Ind. Ct. App. 2014).


                                 B. Preliminary Considerations
[24]   As a preliminary matter, we disagree with Father that J.E. failed to preserve this

       issue for appeal by neglecting to make an offer to prove. See Appellee’s Br. at

       12-13. An offer to prove is necessary to preserve for appeal the issue of whether

       a trial court improperly excluded evidence. Duso v. State, 866 N.E.2d 321, 324

       (Ind. Ct. App. 2007). An adequate offer to prove usually consists of an offer of

       the substance of the evidence, an explanation of its relevance, and the proposed

       grounds for admissibility. Id. Here, J.E.’s summary of her proposed evidence

       operated as a functional offer to prove that was adequate to preserve the issue

       for appeal since it was made in response to the juvenile court’s request and not

       to any evidentiary objection on J.E.’s part. Tr., Vol. II at 107-09. However,

       J.E. did not mention any proposed documentary evidence in her summary, and

       so we do not address her contention that the juvenile court erred when it

       disallowed her “documented evidence.” See Br. of Appellant at 15.


[25]   In addition, contrary to Father’s contention on appeal, see Appellee’s Br. at 8,

       J.E. has timely appealed this issue. J.E. filed a motion to correct error on

       October 6, 2017. The juvenile court issued its ruling on that motion at a

       hearing conducted on December 20, 2017. Tr., Vol. II at 200-01. J.E. had

       thirty days within which to file her appeal of the juvenile court’s final order.


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 15 of 25
       Ind. Appellate Rule 9(A)(1). J.E. filed her Notice of Appeal on January 19,

       2018, which was within the thirty-day timeframe. Docket, No. 18A-JC-156.


                                C. Exclusion of J.E.’s Evidence
[26]   We have long recognized that child custody proceedings implicate the

       fundamental relationship between parent and child, necessitating that

       procedural due process be provided to protect the substantive rights of the

       parties. Brown v. Brown, 463 N.E.2d 310, 313 (Ind. Ct. App. 1984). “An

       opportunity to be heard is essential before a parent can be deprived of custody.”

       Id. In furtherance of this goal, the Indiana custody modification statute

       contemplates a hearing prior to modification. See Ind. Code § 31-17-2-6

       (“Custody proceedings must receive priority in being set for hearing”).


[27]   Our supreme court recently addressed the use of summary proceedings in the

       family law context. In Wilson v. Myers, 997 N.E.2d 338 (Ind. 2013), the court

       found that the trial court had committed reversible error by conducting a

       summary custody modification hearing without the appropriate procedural

       safeguards. Id. at 341. In that case, the trial court did not swear in any

       witnesses, no documentary evidence was introduced, and no courtroom

       formalities were observed. Id. The hearing amounted to little more than an

       “unorganized shouting match.” Id. at 342. Furthermore, in its order modifying

       custody, the trial court failed to mention whether modification was in the best

       interest of the children involved or that a substantial change in any of the

       necessary statutory factors had occurred. Id. at 341. The court concluded that


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 16 of 25
       reversal was required because it could not infer from the record that the trial

       court had contemplated those matters because nothing in the transcript of

       proceedings allowed such an inference. Id.


[28]   In Bogner v. Bogner, 29 N.E.3d 733 (Ind. 2015), cited by both parties on appeal,

       the use of summary proceedings in a child support matter was at issue. Father

       and Mother were both present at the support hearing, and each was represented

       by counsel. Id. at 739. Father assented when the trial court inquired if the

       parties were proceeding in a summary fashion, and he did not offer any

       procedural objections during the hearing. Id. The court found the use of a

       summary proceeding to be appropriate because the parties had stipulated to it

       and because they did not contest most of the relevant facts necessary for the

       trial court to make its determination. Id. at 739-40.


[29]   In light of this authority, we conclude that the trial court abused its discretion

       when it proceeded in a summary fashion at the March 15 hearing. Unlike the

       litigants in Bogner, J.E. did object to proceeding in a summary fashion, and the

       juvenile court noted her continuing objection. Given the importance of the

       fundamental interests at stake in a child custody hearing, the trial court erred

       when it disallowed J.E.’s evidence at the March 15 hearing over her counsel’s

       objection.


[30]   However, any error in a trial court’s use of a summary proceeding will not

       require reversal absent a showing of prejudice. Neese v. Kelley, 705 N.E.2d 1047,

       1050 (Ind. Ct. App. 1999). Here, we cannot conclude that J.E. was prejudiced


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 17 of 25
       when the trial court excluded her witnesses and directed the parties to

       summarize their evidence. The matters set forth in J.E.’s offer to prove

       concerning Child’s ER visits and their aftermath, his dental issues, and matters

       pertaining to his schooling were not seriously contested by Father. Indeed, our

       review of the record did not uncover any direct denial by Father regarding the

       matters set forth in J.E.’s offer to prove at the March 15 hearing or at the

       subsequent custody hearings held on June 28 and September 6, 2017, prior to

       the juvenile court rendering its final custody determination.


[31]   Although J.E. claims that she was prejudiced because the juvenile court limited

       the scope of the subsequent June 28, 2017, hearing, see Br. of Appellant at 17,

       no such limit was placed upon the September 6, 2017, hearing. In addition,

       much of the information concerning Child’s visits to the ER and their aftermath

       came into evidence during the March 15 hearing through the testimony and

       cross-examination of Clagg, and thus any further testimony on those matters

       would have been cumulative. See In re C.G., 933 N.E.2d 494, 507 (Ind. Ct.

       App. 2010), aff’d on trans., 954 N.E.2d 910 (holding that the exclusion of

       evidence was harmless where it would have merely been cumulative of other

       evidence presented).


[32]   Furthermore, the March 15 hearing was not a free-for-all bereft of procedural

       safeguards or the admission of any substantive evidence. The hearing was

       conducted in an orderly fashion, Clagg’s report was admitted into evidence, and

       Clagg testified and was cross-examined by J.E.’s counsel. In addition, unlike

       the custody order at issue in Wilson, the juvenile court in this case made the

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 18 of 25
       statutorily required findings and, as set forth above, those findings were

       supported by other evidence in the record on appeal. Thus, we find that any

       error committed by the juvenile court in conducting the March 15 hearing to be

       harmless.


                        III. Forum of Custody Determination
[33]   J.E. also contends that the juvenile court erred when it modified custody within

       the ongoing CHINS case because modification was not necessary for the

       resolution of the CHINS case. Rather, J.E. asserts that the paternity court was

       the better court to determine custody.


                                                  A. Waiver
[34]   J.E. neglects to cite a standard of review for her argument on this issue. Br. of

       Appellant at 17-20. As we discuss in further detail below, because the paternity

       court and the juvenile court had concurrent jurisdiction over the custody issues

       in this case, we find that this matter is properly framed as whether the juvenile

       court was the proper venue for the custody determination. See Cabanaw v.

       Cabanaw, 648 N.E.2d 694, 697 (Ind. Ct. App. 1995) (“Jurisdiction involves a

       court’s power to hear a particular group of cases; venue connotes the proper

       situs for the trial of an action”). The question of whether a matter is litigated in

       the proper venue must be raised by a preliminary motion or by affirmative

       defense. Ind. Trial Rules 12(B)(3); 75(A). If a party challenging venue does not

       raise the issue by filing a motion or by raising it as an affirmative defense, the

       issue is waived. See Ind. Trial Rule 12(H)(1).


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 19 of 25
[35]   Inasmuch as J.E. attempts to challenge the venue of the custody determination

       in this case, we hold that she has waived the issue. J.E. did not challenge the

       propriety of the juvenile court to hear issues relating to Child’s custody either by

       filing a motion in response to Father’s petition for custody in the CHINS case

       or by raising the issue as an affirmative defense in a subsequent pleading. As

       such, she has waived the issue for our review. Id.


            B. The Juvenile Court Appropriately Modified Custody
[36]   However, even if J.E. had properly preserved her claim for appeal, we find that

       the issue of custody was properly before the juvenile court. The paternity court

       and the juvenile court had concurrent jurisdiction over custody issues, venue

       properly rested in the juvenile court, and it was in the best interests of Child to

       have the determination made by the juvenile court.


[37]   Indiana Code section 31-30-1-13 provides in relevant part as follows:


               (a) Subject to subsection (b), a court having jurisdiction under IC
               31-14 over establishment or modification of paternity, child
               custody, parenting time, or child support in a paternity
               proceeding has concurrent original jurisdiction with another
               juvenile court for the purpose of establishing or modifying
               paternity, custody, parenting time, or child support of a child
               who is under the jurisdiction of the other juvenile court because:

               (1) the child is the subject of a child in need of services
               proceeding . . . .

       Thus, a juvenile court exercising jurisdiction in a CHINS proceeding also has

       jurisdiction to entertain custody matters, even if a paternity court previously

       had jurisdiction over those matters.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 20 of 25
[38]   Here, paternity was established in the paternity court in May of 2015.

       Therefore, the paternity court had original jurisdiction over paternity and

       custody matters. The CHINS proceeding was then initiated in September of

       2016 in the juvenile court, which then acquired concurrent jurisdiction over the

       issue of custody. Ind. Code § 31-30-1-13 (a)(1). On October 13, 2016, the

       paternity court stayed the custody proceedings being litigated in that court

       pending resolution of those matters in the juvenile court. Venue of the custody

       matters properly rested in the juvenile court in Hancock County, as both J.E.

       and Child resided there at the time of the filing of Father’s custody motion. See

       Ind. Trial Rule 75(A)(1) (providing that preferred venue for a matter rests where

       any defendant resides).


[39]   The juvenile court maintained jurisdiction over the CHINS and custody issues

       from September of 2016, until September 22, 2017, when it determined custody

       and closed the CHINS case. During that period, the juvenile court received

       numerous reports from DCS detailing Child’s status and the status of both

       parents as they undertook services through the CHINS proceedings. The

       juvenile court also held several hearings for review of the CHINS matters.

       Between the two courts having concurrent jurisdiction over custody issues, the

       juvenile court was the better court to entertain the issue of custody having heard

       evidence generated in the CHINS proceedings that was directly relevant to a

       custody determination, such as J.E.’s progress in addressing her substance

       abuse issues, Father’s progress in developing his parenting skills, and Child’s

       status while in the care of both parents. It was in the best interests of Child and


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 21 of 25
       of judicial economy for the juvenile court to have made the custody

       determination rather than delaying justice by deferring to the paternity court to

       relitigate many of the same issues addressed in the CHINS case.


[40]   Nevertheless, J.E. argues that the paternity court should have determined

       custody because the juvenile court had “limited time and resources to address

       the issues of custody once reunification was complete.” See Br. of Appellant at

       18-19. J.E. does not support this argument with citation to the record, and we

       find none. Concluding that the juvenile court was the appropriate forum for

       addressing the custody issue in this matter, we will not disturb its custody

       determination.


                                    IV. Child Support Order
[41]   J.E. further argues that the juvenile court erred when it deferred to the paternity

       court any further litigation of the issue of child support arrearages owed by

       Father pursuant to the May 2015 child support order. Since this issue was the

       subject of J.E.’s Motion to Correct Error, we frame the argument on appeal as

       whether the juvenile court erred when it denied her Motion to Correct Error.


                                                  A. Waiver
[42]   We begin by noting that J.E. failed to request that the juvenile court consider

       child support arrears in issuing its support order, raising the issue for the first

       time in her Motion to Correct Error. Issues raised for the first time in a motion

       to correct error are waived. See Troxel v. Troxel, 737 N.E.2d 745, 752 (Ind.

       2000). Because J.E. never raised this issue to the juvenile court until she filed

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 22 of 25
       her Motion to Correct Error on October 6, 2017, we find that she has waived

       this issue for appeal.


                                    B. Motion to Correct Error
[43]   Even if J.E. had not waived her claim, we note that the juvenile court properly

       denied J.E.’s Motion to Correct Error seeking an order addressing Father’s

       alleged support arrears. We review a trial court’s ruling on relief from judgment

       for an abuse of discretion. In re Adoption of C.B.M., 992 N.E.2d 687, 691 (Ind.

       2013). Here, we find no such abuse of discretion. The juvenile court had no

       obligation to address the issue of support arrearages sua sponte. See Ind. Code §

       31-16-12-3(b) (providing that a trial court may issue an order on arrearages

       “upon request of a person or an agency entitled to receive child support

       payments”) (emphasis added).


[44]   Furthermore, the juvenile court could not have properly granted the relief J.E.

       sought in her Motion to Correct Error. Indiana Code section 31-30-1-13

       provides as follows:


               (c) If, under this section, a juvenile court:


               (1) establishes or modifies paternity, custody, child support, or
               parenting time of a child; and


               (2) terminates a child in need of services proceeding or a juvenile
               delinquency proceeding regarding the child;


               the order establishing or modifying paternity, custody, child
               support, or parenting time survives the termination of the child in
       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 23 of 25
               need of services proceeding or the juvenile delinquency
               proceeding until the court having concurrent original jurisdiction
               under subsection (a) assumes or reassumes primary jurisdiction
               of the case to address all other issues.


               (d) A court that assumes or reassumes jurisdiction of a case under
               subsection (c) may modify child custody, child support, or
               parenting time in accordance with applicable modification
               statutes.


[45]   Id. at (c)-(d). Thus, the applicable statues contemplate that, once a juvenile

       court closes a CHINS case, its jurisdiction to entertain child support matters

       reverts to the court of original jurisdiction. Here, after the juvenile court

       entered its child support order and closed the CHINS proceeding, its authority

       to determine child support issues reverted to the paternity court which, in any

       event, had issued the order upon which any arrearage calculation would be

       based. It cannot be said that the juvenile court abused its discretion in failing to

       grant relief on a matter over which it no longer had jurisdiction. Therefore, we

       find no error in the juvenile court’s denial of J.E.’s Motion to Correct Error,

       and we affirm its child support order.



                                                Conclusion
[46]   Concluding that the juvenile court did not abuse its discretion in reaching its

       custody determination which was supported by the evidence, that any error in

       the juvenile court’s exclusion of J.E.’s evidence was harmless, that the juvenile




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 24 of 25
       court was an appropriate forum to modify custody, and that it did not abuse its

       discretion in denying J.E.’s Motion to Correct Error, we affirm.


[47]   Affirmed.


       Najam, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-156 | July 31, 2018   Page 25 of 25